Solely on the ground that the evidence did not support the judgment, appellant moves for a rehearing. In a written statement made and signed by him shortly after the occurrence, he admitted the assault, but affirmed that he thought the woman in the case was his wife, and that after he had struck her a few blows, upon discovery that she was a white woman, he ran away. The extent as well as the purpose of the assault were fact conclusions placed by statute within the province of the jury and seldom disturbed by us, and then only when we find either no substantial support for the verdict, or else are led to believe it influenced by passion or prejudice. Such is not the case here.
The motion for rehearing will be overruled.
Overruled.